Weltner, Presiding Justice.
Loudonia Fortenberry shot and killed Emerson Farmer with a handgun. She was convicted by a jury of murder, concealing the death of another, and giving false statements, and was sentenced to life imprisonment and a term of years.1
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); that Fortenberry’s statement was given freely, voluntarily, knowingly and intelligently; that there was effective assistance of counsel; that there was no constitutional depriva*33tion; and that there was no error in the trial court that warrants reversal, or a new trial.
Decided March 5, 1992.
Oliver & Moore, Robert F. Oliver, for appellant.
Michael H. Crawford, District Attorney, Michael J. Bowers, Attorney General, Mary H. Hines, Staff Attorney, for appellee.

Judgment affirmed.


Clarke, C. J., Bell, Hunt, Benham and Fletcher, JJ., concur.


 The homicide occurred on April 29, 1980. Fortenberry was indicted on May 1, 1989. She was found guilty on June 21, 1989, and was sentenced on June 30, 1989. Her motion for new trial was filed on June 23 and July 28, 1989, amended on June 24, 1991, and denied on September 25, 1991. A notice of appeal was filed on September 25, 1991. The appeal was docketed on November 21, 1991. Oral arguments were heard on January 23, 1992.